     Case 3:20-cv-00630-RFB-WGC Document 3 Filed 11/13/20 Page 1 of 4



1
2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4     THOMAS W. CURTIS,                                    Case No. 3:20-cv-00630-RFB-WGC
5                                            Plaintiff                    ORDER
6            v.
7     LAKES CROSSING CENTER,
8                                         Defendant
9
10   I.      DISCUSSION

11           On November 12, 2020, Plaintiff, currently residing at Lakes Crossing Center,

12   submitted a civil rights complaint under 42 U.S.C. § 1983 and filed an application to

13   proceed in forma pauperis.      (ECF Nos. 1-1, 1).      Plaintiff’s complaint and Plaintiff's

14   application to proceed in forma pauperis are both incomplete.

15           Plaintiff's Complaint

16           The Court has reviewed Plaintiff’s complaint and finds it is difficult to

17   understand. (ECF No. 1-1). In order to help Plaintiff file a properly formatted complaint,

18   the Court directs Plaintiff to submit a “First Amended Complaint” on this Court’s approved

19   form.   The Court grants Plaintiff a one-time extension to submit a First Amended

20   Complaint on this Court’s approved form on or before January 12, 2021.

21           Plaintiff's Application to Proceed in Forma Pauperis

22           Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

23   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

24   action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the

25   inmate must submit all three of the following documents to the Court:

26           (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

27           Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

28           page 3),
     Case 3:20-cv-00630-RFB-WGC Document 3 Filed 11/13/20 Page 2 of 4



1           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
2           official (i.e. page 4 of this Court’s approved form), and
3           (3) a copy of the inmate’s prison or jail trust fund account statement for the
4    previous six-month period. If Plaintiff has not been at the Lakes Crossing Center a full
5    six-month period, Plaintiff must still submit an inmate account statement for the dates he
6    has been present at the facility.
7           Plaintiff has not submitted an application to proceed in forma pauperis on this
8    Court’s approved form and has not included a Financial Certificate (page 4 of the
9    application) or an inmate account statement. Accordingly, the Court denies Plaintiff's
10   application to proceed in forma pauperis (ECF No. 1) without prejudice because the
11   application is incomplete.
12           The Court will grant Plaintiff a one-time extension until on or before January 12,
13   2021, to file either a fully complete application to proceed in forma pauperis containing all
14   three of the required documents or pay the full $400 filing fee.           Absent unusual
15   circumstances, the Court will not grant any further extensions of time.
16          If Plaintiff does not file either a fully complete application to proceed in forma
17   pauperis with all three required documents or pay the full $400 filing fee on or before
18   January 12, 2021, this case will be subject to dismissal without prejudice for Plaintiff to
19   file a new case with the Court when Plaintiff is able to either acquire all three of the
20   documents needed to file a fully complete application to proceed in forma pauperis or
21   pays the full $400 filing fee.
22          A dismissal without prejudice means Plaintiff does not give up the right to refile the
23   case with the Court, under a new case number, when Plaintiff has all three documents
24   needed to submit with the application to proceed in forma pauperis. Plaintiff may also
25   choose not to file an application to proceed in forma pauperis and instead pay the full
26   filing fee of $400 on or before January 12, 2021 to proceed with this case.
27   II.    CONCLUSION
28          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send to



                                                 -2-
     Case 3:20-cv-00630-RFB-WGC Document 3 Filed 11/13/20 Page 3 of 4



1    Plaintiff the approved form for filing a § 1983 complaint, instructions for the same, and a
2    copy of his original complaint. (ECF No. 1-1). If Plaintiff files a First Amended Complaint,
3    he should use the Court's approved form and he must write the words “First Amended”
4    above the words “Civil Rights Complaint” in the caption.
5           IT IS FURTHER ORDERD that if Plaintiff chooses to file a First Amended
6    Complaint, Plaintiff will file the signed amended complaint to this Court on or before
7    January 12, 2021.
8           IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis
9    (ECF No. 1) is denied without prejudice to file either a new and fully complete application
10   to proceed in forma pauperis with all three documents or pay the full $400 filing fee.
11          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
12   approved form application to proceed in forma pauperis by an inmate, as well as the
13   document entitled information and instructions for filing an in forma pauperis application.
14          IT IS FURTHER ORDERED that on or before January 12, 2021, Plaintiff will either
15   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
16   administrative fee) or file with the Court:
17          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
18          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
19          signatures on page 3),
20          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
21          official (i.e. page 4 of this Court’s approved form), and
22          (3) a copy of the inmate’s prison or jail trust fund account statement for the
23   previous six-month period. If Plaintiff has not been at the Lakes Crossing Center a full
24   six-month period, Plaintiff must still submit an inmate account statement for the dates he
25   has been present at the facility.
26          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
27   application to proceed in forma pauperis with all three documents or pay the full $400
28   filing fee for a civil action on or before January 12, 2021, this case will be subject to



                                                   -3-
     Case 3:20-cv-00630-RFB-WGC Document 3 Filed 11/13/20 Page 4 of 4



1    dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case
2    number, when Plaintiff has all three documents needed to file a complete application to
3    proceed in forma pauperis or pays the full $400 filing fee.
4           DATED: November 13, 2020
5
6                                              UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -4-
